Title: Thomas Jefferson to James Monroe, 3 March 1820
From: Jefferson, Thomas
To: Monroe, James


					
						Dear Sir
						
							Monticello
							Mar. 3. 20.
						
					
					I am often placed under the dilemma of either alienating my old friends, or of giving you the trouble of reading a letter, and I have had too many proofs of your friendship not to know you will take that trouble to save me from so painful an alternative. mr Ellery, I know your difficulties, and after giving my testimony, I pay no attention to the result, leaving that to yourself who alone have a view of the whole ground. Christopher Ellery, the subject of the inclosed letter from mr Collins was one of the most active of our friends in R.I. at in the times of our trials whether our government should be republican in practice as well as profession. he came into the Senate when I came into the administration and assisted in giving us a majority in that body. nor was there a more zealous or active one in it. he is a good republican, a good man and of good understanding.
					I am indebted to you for your two letters of Feb. 7. & 19. this Missouri question by a geographical line of division is the most portentous one I have ever contemplated. King is ready to risk the union for any chance of restoring his party to power and wriggling himself to the head of it. nor is Clinton without his hopes nor scrupulous as to the means of fulfilling them. I hope I shall be spared the pain of witnessing it either by the good sense of the people, or by the more certain reliance, the hand of death. on this or that side of the Styx I am ever and devotedly yours.
					
						
							Th: Jefferson
						
					
				